Citation Nr: 1541490	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for scar due to left jaw tumor removal.

2. Entitlement to service connection for residuals of stroke, to include left hand and arm numbness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to March 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for residuals of stroke, to include left hand and arm numbness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a scar due to left jaw tumor removal.


CONCLUSION OF LAW

The criteria for service connection for scar due to left jaw tumor removal have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records reflect that the Veteran had surgery in service on his lower jaw.  On examination in December 2010 the Veteran was noted to have a 6.5 centimeter by 0.5 centimeter scar on the left side of his neck below the angle of the mandible.  At his Board hearing the Veteran pointed to an approximately 3.5 inch long scar on the left side of his neck, which he identified as being a result of his 1997 surgery in service.  

The Board finds the Veteran credible to report that the identified scar was incurred as a result of his 1997 surgery.  Therefore, the Board grants service connection for the scar.


ORDER

Service connection for scar due to left jaw tumor removal is granted.

REMAND

At his January 2015 Board hearing the Veteran stated that his only current residuals of his 2004 stroke in service were tingling and numbness in his left hand.  He reported the feeling occurs approximately half the month.

At a January 2011 pre-discharge medical examination the Veteran reported he first experienced left arm and hand numbness as a presentation of a possible stroke in 2004.  He reported both his left hand and arm still occasionally go numb.  The examiner found no pathology on examination to render a diagnosis for the Veteran's complaint of left hand and arm numbness.

However, the Veteran testified at his January 2015 Board hearing that he had a nerve conduction study conducted at the Hampton VA Medical Center in 2012, although he did not recall the results.  An April 2013 VA treatment note reflects that tapping on the lateral aspect of the Veteran's left elbow reproduces numbness and tingling down the lateral left hand and that reflexes were slightly decreased on the left side.  The doctor suspected ulnar neuropathy, a diagnosis the Veteran was noted to be skeptical of as he reported an electromyogram (EMG) last year was negative.

A review of the VA treatment records associated with the Veteran's file includes no treatment records between September 2011 and April 2013, to include records of an EMG.  The Board finds that on remand the AOJ should ensure all records are obtained from the VA, to include any record of a 2012 EMG.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA records showing the results of a 2012 EMG, as well as all VA treatment records from January 2015 to present.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


